Hill, C. J.
1. To publicly call a young white woman “a Decatur street whore” is actionable. Malice and damage will be inferred. Civil Code, § 3837; Pledger v. Hathcock, 1 Ga. 550.
2. It was not error to charge the jury that a witness could be impeached by proof of general bad “moral” character. The use of the word “moral” was neither restrictive nor misleading. General bad character, as a ground of impeachment, refers to general bad. moral character, the word “moral” being used in its broadest sense.
3. Newly discovered evidence which is merely cumulative and impeaching is not ground for new trial.
4. No material error of law appears, and the verdict was fully warranted by the evidence. Judgment affirmed.